DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5-12, 14-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 2, 5-11, and 21, Du et al. (U. S. Patent No. 7,532,703 B2) disclosed a system that comprises:
an integrating detector (304) including a plurality of pixels, each pixel of the plurality of pixels configured to integrate signal from photons of a radiation beam (column 5, line 40 - column 6, line 13; column 7, lines 9-21); and 
at least one energy-sensing detector (302) overlapping the plurality of pixels of the integrating detector and configured to generate energy information in response to the radiation beam (column 6, lines 14-31; column 6, line 49 - column 7, line 8).
However, the prior art failed to disclose or fairly suggested that the system further comprises:
a processor configured to: 
receive an image from the integrating detector;

adjust the image based on the selected calibration map.

With respect to claims 12, 14-18, and 22, Du et al. (U. S. Patent No. 7,532,703 B2) disclosed a method that comprises:
illuminating an integrating detector (304) with a radiation beam (column 5, line 40 - column 6, line 13; column 7, lines 9-21); 
capturing an image using the integrating detector during an acquisition period; 
sensing energy information using at least one energy-sensing detector for the radiation beam during the acquisition period (column 6, lines 14-31; column 6, line 49 - column 7, line 8); and 
adjusting the image based on the energy information (column 5, line 50 - column 6, line 13).
However, the prior art failed to disclose or fairly suggested that the method further comprises:
selecting a calibration map from a plurality of calibration maps based on the energy information; and 
adjusting the image based on the selected calibration map.

With respect to claims 19 and 23, Du et al. (U. S. Patent No. 7,532,703 B2) disclosed a system that comprises:
304)  for generating an image by integrating signal from photons of a radiation beam (column 5, line 40 - column 6, line 13; column 7, lines 9-21); 
means (302) for sensing energy information for the radiation beam (column 6, lines 14-31; column 6, line 49 - column 7, line 8) ; and  Patent Application23 of 25Attorney Docket No. 10110-0034 Client No. 16-018-US 1 
means (36, 314, 324) for adjusting the image in response to the energy information (column 5, line 50 - column 7, line 21; column 8, line 10 - column 9, line 32).
However, the prior art failed to disclose or fairly suggested that the system further comprises:
means for selecting a calibration map from a plurality of calibration maps in response to the energy information; and
means for adjusting the image in response to the selected calibration map.

With respect to claim 24, Du et al. (U. S. Patent No. 7,532,703 B2) disclosed a system that comprises: 
an integrating detector (304) including a plurality of pixels, each pixel of the plurality of pixels configured to integrate signal from photons of a radiation beam (column 5, line 40 - column 6, line 13; column 7, lines 9-21); and 
an energy-sensing detector (302) overlapping the plurality of pixels of the integrating detector and configured to generate energy information in response to the radiation beam (column 6, lines 14-31; column 6, line 49 - column 7, line 8).

an integrating detector including a plurality of pixels, each pixel of the plurality of pixels configured to integrate signal from photons of a radiation beam; and 
an energy-sensing detector overlapping the plurality of pixels of the integrating detector and configured to generate energy information in response to the radiation beam, 
wherein the energy sensing detector is smaller in size than the integrating detector; and
a processor configured to: 
receive an image from the integrating detector; and
adjust the image based on the selected calibration map.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 24 February 2021 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to the specification have been fully considered.  The objection of the specification has been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claims 1, 2, 5-11, and 21 have been fully considered.  The objections of claims 1, 2, 5-11, and 21 have been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 2 have been fully considered.  The objection of claim 2 has been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claims 8 and 9 have been fully considered.  The objections of claims 8 and 9 have been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 11 have been fully considered.  The objection of claim 11 has been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 21 have been fully considered.  The objection of claim 21 has been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claims 12, 14-18, and 22 have been fully considered.  The objection of claims 12, 14-18, and 22 has been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 22 have been fully considered.  The objection of claim 22 has been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 24 have been fully considered.  The objection of claim 24 has been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claim 22 have been fully considered.  The rejection of claim 22 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.
Applicant’s amendments filed 24 February 2021 with respect to claims 8 and 9 have been fully considered.  The rejection of claims 8 and 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lalena et al. (U. S. Patent No. 10,952,697 B2) disclosed systems and methods for calibrating, correcting, and processing images of a radiographic detector.
Lalena et al. (U. S. Patent No. 9,289,184 B2) disclosed systems and methods for calibrating, correcting, and processing images on a radiographic detector.
Batkilin et al. (U. S. Patent No. 9,234,967 B2) disclosed a system and a method for a linearization of multi-camera flat-panel X-ray detectors.
Ren et al. (U. S. Patent No. 7,991,106 B2) disclosed a multi-mode tomosynthesis/mammography gain calibration and a correction of images using gain-map information from selected projection angles.





















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884